DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the applicant's arguments/amendments filed May 27, 2022. Claims 4, 11, and 18 have been cancelled. Claims 21-23 have been added. Claims 1-3, 5-10, 12-17, and 19-23 are presently pending and are presented for examination.

Response to Arguments/Remarks
4.	35 USC § 103 Rejection. Applicant's amendments/arguments filed on May 27, 2022 regarding the previous 35 USC § 103 rejection have been fully considered. Applicant’s arguments, with respect to the previous 35 USC § 103 rejection are not persuasive.
The applicant argues that “Gordon fails to teach or suggest to "identify a location graph of location objects proximate the location of the user, including a physical location and semantic relationships among the location objects" as recited by amended Claim 1. Eledath fails to correct this deficiency and was cited only to teach the provision of natural language guidance, such that Claim 1, as amended, is patentably distinct from the cited art, taken alone or in combination.”.

Pursuant to MPEP 2144 Supporting a Rejection Under 35 U.S.C. 103, I. RATIONALE MAY BE IN A REFERENCE, OR REASONED FROM COMMON KNOWLEDGE IN THE ART, SCIENTIFIC PRINCIPLES, ART-RECOGNIZED EQUIVALENTS, OR LEGAL PRECEDENT, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992)”

However, the examiner respectfully disagrees. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Therefore, the applicant’s conclusory statements that the prior art taken alone or in combination fails to explicitly disclose the limitations of the claimed invention are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Contrary to conclusory remarks of the applicant, Gordon is directed to navigation system in an augmented reality environment while Eledath discloses natural language guidance using semantic relationships among the location objects, thus, the applicant cannot attack the references individually for what they do not teach.
Eledath explicitly discloses including a physical location and semantic relationships among the location objects (See at least ¶ 37, “generate a semantic understanding of a live view of a real-world environment”), (See at least ¶ 132, “the system 110 uses contextual cues such as geographic location, etc. in combination with visual features extracted from the video and performs visual-semantic-relational searching for information related to the extracted visual features…the system 110 is able to detect not only visual similarities but also semantic relationships between visual features of different images/videos and semantic relationships between the extracted visual features and other multimodal types of information”). Accordingly, the combination of Gordon and Eledath disclosed all the limitations of the claimed invention. Therefore, it would be obvious for a person of ordinary skill in the art to combine the navigation system of Gordon and include a physical location and semantic relationships among the location objects as taught by Eledath because it would allow the system to provide assistance to a person performing an activity, such as a shopping expedition, information gathering, navigation, attending a social event or sporting event, or another type of task during which a vision-based interface to stored knowledge may be helpful (Eledath ¶ 94). Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Therefore, for the above reasons, the examiner maintains the rejection over claims 1-3, 5-10, 12-17, and 19-23.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-3, 5-10, 12-17, and 19-23 are rejected under 35 U.S.C 103 as being unpatentable over Gordon et al, US 2019/0212158, in view of Eledath et al. US 2016/0378861, hereinafter referred to as Gordon and Eledath, respectively.

Regarding claim 1, Gordon discloses an apparatus comprising at least one processor and at least one non-transitory memory including computer program code instructions, the computer program code instructions configured to, when executed (See at least ¶ 4, “computer system comprises one or more processors, one or more computer readable memories, one or more computer-readable storage devices, and program instructions, stored on at least one of the one or more storage devices for execution”), cause the apparatus to at least: 
receive an indication of a location of a user (See at least ¶ 86, “within interactive map 612, the relative position of a user in relation to the locations identified in interactive map 612 may be illustrated by a marker, such as "S" 602. In one example, as the user's position changes, the position of "S" 602 in interactive map 602 is dynamically adjusted to reflect the user's current relative position in relation to the locations identified in interactive map”), (See at least ¶ 103, “user path device 730 may report the user's location to moving target service 110, or in another example, moving target service 110 may detect the user's location from the augmented reality service, which also monitor's the user's location”), (See at least Claim 10, “update the output of the at least one optimized course to indicate a current position of the at least one user as the at least one user moves”); 
identify a location graph of location objects proximate the location of the user (See at least ¶ 86, “interactive map 612 may provide an output interface in which a navigational map is illustrated, such as a topographical map, street map or satellite image, where the portion of the navigational map illustrated within interactive map 612 may dynamically adjust based on a relative position of a user location on the navigational map.”), (See at least ¶ 105, “augmented reality interface 752, may include current location information for both the user and the moving target and may show each of the user and moving target the relative location of the other”), (See at least ¶ 100, “an augmented reality environment may represent a digital environment that reflects an intersection between a virtual environment or virtual elements and a physical, real-world environment. In one example, an augmented reality environment may represent a live view of a physical, real-world environment with elements that are augmented by computer-generated or extracted real-world sensory input, such as, but not limited to, sound, video, graphics, haptics, or GPS data”); 
establish a context of the user (See at least ¶ 37, “receive user context 136 from user path device 130, where user context 136 may include information that provides context for user intersection preferences including, but not limited to, permitted uses of monitored locations 124 by the user, potential future locations that are preferred as intersection points for the user, a history of previously monitored paths of the user, a mode of transportation of the user, scheduled events for the user from an electronic calendar, social media connections and contact information of the user”); 
establish a path among the location objects of the location graph based, at least in part, on the context of the user (See at least ¶ 38, “user path device 130 may implement a navigation interface 150 through which a user selects one or more preferences for target spec 133, user start 134, and user context 136 for intersect request 132”), (See at least ¶ 47, “determine one or more navigation pathways for the user to navigate from starting point "S" 140 to one or more of the selection of predicted future locations in optimized course 138, and output at least one optimized navigation course 142 for the user in navigation interface 150 for directing the user to navigate from starting point”).
Gordon fails to explicitly disclose including a physical location and semantic relationships among the location objects; generate natural language guidance based on the path among the location objects and the semantic relationships among the location objects; and provide natural language guidance to the user.
However, Eledath teaches including a physical location and semantic relationships among the location objects; generate natural language guidance based on the path among the location objects and the semantic relationships among the location objects; and provide natural language guidance to the user (See at least ¶ 94, “The platform 132 may coordinate the display of the virtual elements with a natural language dialog session, to, for example, provide assistance to a person performing an activity, such as a shopping expedition, information gathering, navigation, attending a social event or sporting event, or another type of task during which a vision-based interface to stored knowledge may be helpful”), (See at least ¶ 102, “The platform 132 coordinates the presentation of system-generated natural language speech output 146 and virtual elements 142, 144 (which may include links 102, 108) at different time instants (e.g., during the performance of an activity), in order to relate real world elements of the scene 100 to corresponding knowledge 106 and vice versa, in accordance with the current context of the real world scene 100”), (See at least ¶ 37, “generate a semantic understanding of a live view of a real-world environment”), (See at least ¶ 132, “the system 110 uses contextual cues such as geographic location, etc. in combination with visual features extracted from the video and performs visual-semantic-relational searching for information related to the extracted visual features…the system 110 is able to detect not only visual similarities but also semantic relationships between visual features of different images/videos and semantic relationships between the extracted visual features and other multimodal types of information”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gordon and include including a physical location and semantic relationships among the location objects; generate natural language guidance based on the path among the location objects and the semantic relationships among the location objects; and provide natural language guidance to the user as taught by Eledath because it would allow the system to provide assistance to a person performing an activity, such as navigation (See at least Eledath ¶ 94).

Regarding claim 2, Gordon discloses the apparatus of claim 1, wherein the location of a user comprises a location along a route between an origin and a destination (See at least ¶ 2, “Navigation applications running on portable electronic devices provide services for routing a user from a current location, as detected by the GPS system, to a static address or static mapping coordinates entered by a user.”), and wherein causing the apparatus to identify a location graph of location objects comprises causing the apparatus to: identify a location graph of location objects proximate the route between the origin and the destination (See at least ¶ 86, “interactive map 612 may provide an output interface in which a navigational map is illustrated, such as a topographical map, street map or satellite image, where the portion of the navigational map illustrated within interactive map 612 may dynamically adjust based on a relative position of a user location on the navigational map.”), (See at least ¶ 105, “augmented reality interface 752, may include current location information for both the user and the moving target and may show each of the user and moving target the relative location of the other”), (See at least ¶ 100, “an augmented reality environment may represent a digital environment that reflects an intersection between a virtual environment or virtual elements and a physical, real-world environment. In one example, an augmented reality environment may represent a live view of a physical, real-world environment with elements that are augmented by computer-generated or extracted real-world sensory input, such as, but not limited to, sound, video, graphics, haptics, or GPS data”).

Regarding claim 3, Gordon discloses the apparatus of claim 2, wherein causing the apparatus to identify a location graph of location objects proximate the route between the origin and the destination comprises causing the apparatus to identify a location graph of location objects within a predefined distance of the route, and within a predefined degree of separation on the location graph of location objects within the predefined distance of the route (See at least ¶ 86, “interactive map 612 may provide an output interface in which a navigational map is illustrated, such as a topographical map, street map or satellite image, where the portion of the navigational map illustrated within interactive map 612 may dynamically adjust based on a relative position of a user location on the navigational map.”), (See at least ¶ 105, “augmented reality interface 752, may include current location information for both the user and the moving target and may show each of the user and moving target the relative location of the other”), (See at least ¶ 100, “an augmented reality environment may represent a digital environment that reflects an intersection between a virtual environment or virtual elements and a physical, real-world environment. In one example, an augmented reality environment may represent a live view of a physical, real-world environment with elements that are augmented by computer-generated or extracted real-world sensory input, such as, but not limited to, sound, video, graphics, haptics, or GPS data”).

Regarding claim 5, Gordon discloses the apparatus of claim 1, wherein causing the apparatus to establish a path among the location objects of the location graph comprises causing the apparatus to: 
identify location object nodes relevant to the context of the user (See at least ¶ 86, “interactive map 612 may provide an output interface in which a navigational map is illustrated, such as a topographical map, street map or satellite image, where the portion of the navigational map illustrated within interactive map 612 may dynamically adjust based on a relative position of a user location on the navigational map.”); 
analyze the semantic relationships among the location object nodes of the location graph (See at least ¶ 100, “an augmented reality environment may represent a digital environment that reflects an intersection between a virtual environment or virtual elements and a physical, real-world environment. In one example, an augmented reality environment may represent a live view of a physical, real-world environment with elements that are augmented by computer-generated or extracted real-world sensory input, such as, but not limited to, sound, video, graphics, haptics, or GPS data”); 
identify semantic relationships among the location object nodes relevant to the context of the user (See at least ¶ 105, “augmented reality interface 752, may include current location information for both the user and the moving target and may show each of the user and moving target the relative location of the other”); and 
establish a path of relationships relevant to the context of the user among the location object nodes relevant to the context of the user (See at least ¶ 38, “user path device 130 may implement a navigation interface 150 through which a user selects one or more preferences for target spec 133, user start 134, and user context 136 for intersect request 132”), (See at least ¶ 47, “determine one or more navigation pathways for the user to navigate from starting point "S" 140 to one or more of the selection of predicted future locations in optimized course 138, and output at least one optimized navigation course 142 for the user in navigation interface 150 for directing the user to navigate from starting point”).

Regarding claim 6, Gordon discloses the apparatus of claim 5, wherein the apparatus is further caused to: infer additional location object nodes based on the identified location object nodes based on a type of location object node (See at least ¶ 153, “a user is authorized to access each moving target location, then the process passes to block 1112. Block 1112 illustrates accessing a path of multiple locations of each moving target from each navigation device monitoring the location of each moving target”).

Regarding claim 7, Gordon discloses the apparatus of claim 1, wherein the apparatus is further caused to: generate visual cues based on the path among the location objects; and provide for augmented reality of an environment of the location of the user including the visual cues (See at least ¶ 107, “augmented reality service may provide virtual moving targets that move throughout an augmented reality environment and are only visible within the augmented reality interface of user's position in a particular area during a particular time, before moving or disappearing”), (See at least ¶ 108, “In one example, moving target service 110 receives
the monitored locations of "Tl", "T2", "T3", "T4", and "TS", generates context record 828 with any indicators of the virtual moving targets in target context”).

Regarding claim 8, Gordon discloses a computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein (See at least ¶ 4, “computer system comprises one or more processors, one or more computer readable memories, one or more computer-readable storage devices, and program instructions, stored on at least one of the one or more storage devices for execution”), the computer-executable program code instructions comprising program code instructions to: 
receive an indication of a location of a user (See at least ¶ 86, “within interactive map 612, the relative position of a user in relation to the locations identified in interactive map 612 may be illustrated by a marker, such as "S" 602. In one example, as the user's position changes, the position of "S" 602 in interactive map 602 is dynamically adjusted to reflect the user's current relative position in relation to the locations identified in interactive map”), (See at least ¶ 103, “user path device 730 may report the user's location to moving target service 110, or in another example, moving target service 110 may detect the user's location from the augmented reality service, which also monitor's the user's location”), (See at least Claim 10, “update the output of the at least one optimized course to indicate a current position of the at least one user as the at least one user moves”); 
identify a location graph of location objects proximate the location of the user (See at least ¶ 86, “interactive map 612 may provide an output interface in which a navigational map is illustrated, such as a topographical map, street map or satellite image, where the portion of the navigational map illustrated within interactive map 612 may dynamically adjust based on a relative position of a user location on the navigational map.”), (See at least ¶ 105, “augmented reality interface 752, may include current location information for both the user and the moving target and may show each of the user and moving target the relative location of the other”), (See at least ¶ 100, “an augmented reality environment may represent a digital environment that reflects an intersection between a virtual environment or virtual elements and a physical, real-world environment. In one example, an augmented reality environment may represent a live view of a physical, real-world environment with elements that are augmented by computer-generated or extracted real-world sensory input, such as, but not limited to, sound, video, graphics, haptics, or GPS data”); 
establish a context of the user (See at least ¶ 37, “receive user context 136 from user path device 130, where user context 136 may include information that provides context for user intersection preferences including, but not limited to, permitted uses of monitored locations 124 by the user, potential future locations that are preferred as intersection points for the user, a history of previously monitored paths of the user, a mode of transportation of the user, scheduled events for the user from an electronic calendar, social media connections and contact information of the user”); 
establish a path among the location objects of the location graph based, at least in part, on the context of the user (See at least ¶ 38, “user path device 130 may implement a navigation interface 150 through which a user selects one or more preferences for target spec 133, user start 134, and user context 136 for intersect request 132”), (See at least ¶ 47, “determine one or more navigation pathways for the user to navigate from starting point "S" 140 to one or more of the selection of predicted future locations in optimized course 138, and output at least one optimized navigation course 142 for the user in navigation interface 150 for directing the user to navigate from starting point”).
Gordon fails to explicitly disclose generate natural language guidance based on the path among the location objects; and provide natural language guidance to the user.
However, Eledath teaches generate natural language guidance based on the path among the location objects; and provide natural language guidance to the user (See at least ¶ 94, “The platform 132 may coordinate the display of the virtual elements with a natural language dialog session, to, for example, provide assistance to a person performing an activity, such as a shopping expedition, information gathering, navigation, attending a social event or sporting event, or another type of task during which a vision-based interface to stored knowledge may be helpful”), (See at least ¶ 102, “The platform 132 coordinates the presentation of system-generated natural language speech output 146 and virtual elements 142, 144 (which may include links 102, 108) at different time instants (e.g., during the performance of an activity), in order to relate real world elements of the scene 100 to corresponding knowledge 106 and vice versa, in accordance with the current context of the real world scene 100”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the product of Gordon and include generate natural language guidance based on the path among the location objects; and provide natural language guidance to the user as taught by Eledath because it would allow the product to provide assistance to a person performing an activity, such as navigation (See at least Eledath ¶ 94).

Regarding claim 9, Gordon discloses the computer program product of claim 8, wherein the location of a user comprises a location along a route between an origin and a destination, and wherein the program code instructions to identify a location graph of location objects comprise program code instructions to: identify a location graph of location objects proximate the route between the origin and the destination (See at least ¶ 2, “Navigation applications running on portable electronic devices provide services for routing a user from a current location, as detected by the GPS system, to a static address or static mapping coordinates entered by a user.”), (See at least ¶ 86, “interactive map 612 may provide an output interface in which a navigational map is illustrated, such as a topographical map, street map or satellite image, where the portion of the navigational map illustrated within interactive map 612 may dynamically adjust based on a relative position of a user location on the navigational map.”), (See at least ¶ 105, “augmented reality interface 752, may include current location information for both the user and the moving target and may show each of the user and moving target the relative location of the other”), (See at least ¶ 100, “an augmented reality environment may represent a digital environment that reflects an intersection between a virtual environment or virtual elements and a physical, real-world environment. In one example, an augmented reality environment may represent a live view of a physical, real-world environment with elements that are augmented by computer-generated or extracted real-world sensory input, such as, but not limited to, sound, video, graphics, haptics, or GPS data”).

Regarding claim 10, Gordon discloses the computer program product of claim 9, wherein the program code instructions to identify a location graph of location objects proximate the route between the origin and the destination comprise program code instructions to identify a location graph of location objects within a predefined distance of the route, and within a predefined degree of separation on the location graph of location objects within the predefined distance of the route (See at least ¶ 86, “interactive map 612 may provide an output interface in which a navigational map is illustrated, such as a topographical map, street map or satellite image, where the portion of the navigational map illustrated within interactive map 612 may dynamically adjust based on a relative position of a user location on the navigational map.”), (See at least ¶ 105, “augmented reality interface 752, may include current location information for both the user and the moving target and may show each of the user and moving target the relative location of the other”), (See at least ¶ 100, “an augmented reality environment may represent a digital environment that reflects an intersection between a virtual environment or virtual elements and a physical, real-world environment. In one example, an augmented reality environment may represent a live view of a physical, real-world environment with elements that are augmented by computer-generated or extracted real-world sensory input, such as, but not limited to, sound, video, graphics, haptics, or GPS data”).
Regarding claim 12, Gordon discloses the computer program product of claim 8, wherein the program code instructions to establish a path among the location objects of the location graph comprise program code instructions to: 
identify location object nodes relevant to the context of the user (See at least ¶ 86, “interactive map 612 may provide an output interface in which a navigational map is illustrated, such as a topographical map, street map or satellite image, where the portion of the navigational map illustrated within interactive map 612 may dynamically adjust based on a relative position of a user location on the navigational map.”); 
analyze the semantic relationships among the location object nodes of the location graph (See at least ¶ 100, “an augmented reality environment may represent a digital environment that reflects an intersection between a virtual environment or virtual elements and a physical, real-world environment. In one example, an augmented reality environment may represent a live view of a physical, real-world environment with elements that are augmented by computer-generated or extracted real-world sensory input, such as, but not limited to, sound, video, graphics, haptics, or GPS data”); 
identify semantic relationships among the location object nodes relevant to the context of the user (See at least ¶ 105, “augmented reality interface 752, may include current location information for both the user and the moving target and may show each of the user and moving target the relative location of the other”); and 
establish a path of semantic relationships relevant to the context of the user among the location object nodes relevant to the context of the user (See at least ¶ 38, “user path device 130 may implement a navigation interface 150 through which a user selects one or more preferences for target spec 133, user start 134, and user context 136 for intersect request 132”), (See at least ¶ 47, “determine one or more navigation pathways for the user to navigate from starting point "S" 140 to one or more of the selection of predicted future locations in optimized course 138, and output at least one optimized navigation course 142 for the user in navigation interface 150 for directing the user to navigate from starting point”).

Regarding claim 13, Gordon discloses the computer program product of claim 12, further comprising program code instructions to: infer additional location object nodes based on the identified location object nodes based on a type of location object node (See at least ¶ 153, “a user is authorized to access each moving target location, then the process passes to block 1112. Block 1112 illustrates accessing a path of multiple locations of each moving target from each navigation device monitoring the location of each moving target”).

Regarding claim 14, Gordon discloses the computer program product of claim 8, further comprising program code instructions to: generate visual cues based on the path among the location objects; and provide for augmented reality of an environment of the location of the user including the visual cues (See at least ¶ 107, “augmented reality service may provide virtual moving targets that move throughout an augmented reality environment and are only visible within the augmented reality interface of user's position in a particular area during a particular time, before moving or disappearing”), (See at least ¶ 108, “In one example, moving target service 110 receives the monitored locations of "Tl", "T2", "T3", "T4", and "TS", generates context record 828 with any indicators of the virtual moving targets in target context”).

Regarding claim 15, Gordon discloses a method comprising: 
receiving an indication of a location of a user (See at least ¶ 86, “within interactive map 612, the relative position of a user in relation to the locations identified in interactive map 612 may be illustrated by a marker, such as "S" 602. In one example, as the user's position changes, the position of "S" 602 in interactive map 602 is dynamically adjusted to reflect the user's current relative position in relation to the locations identified in interactive map”), (See at least ¶ 103, “user path device 730 may report the user's location to moving target service 110, or in another example, moving target service 110 may detect the user's location from the augmented reality service, which also monitor's the user's location”), (See at least Claim 10, “update the output of the at least one optimized course to indicate a current position of the at least one user as the at least one user moves”); 
identifying a location graph of location objects proximate the location of the user (See at least ¶ 86, “interactive map 612 may provide an output interface in which a navigational map is illustrated, such as a topographical map, street map or satellite image, where the portion of the navigational map illustrated within interactive map 612 may dynamically adjust based on a relative position of a user location on the navigational map.”), (See at least ¶ 105, “augmented reality interface 752, may include current location information for both the user and the moving target and may show each of the user and moving target the relative location of the other”), (See at least ¶ 100, “an augmented reality environment may represent a digital environment that reflects an intersection between a virtual environment or virtual elements and a physical, real-world environment. In one example, an augmented reality environment may represent a live view of a physical, real-world environment with elements that are augmented by computer-generated or extracted real-world sensory input, such as, but not limited to, sound, video, graphics, haptics, or GPS data”); 
establishing a context of the user (See at least ¶ 37, “receive user context 136 from user path device 130, where user context 136 may include information that provides context for user intersection preferences including, but not limited to, permitted uses of monitored locations 124 by the user, potential future locations that are preferred as intersection points for the user, a history of previously monitored paths of the user, a mode of transportation of the user, scheduled events for the user from an electronic calendar, social media connections and contact information of the user”); 
establishing a path among the location objects of the location graph based, at least in part, on the context of the user (See at least ¶ 38, “user path device 130 may implement a navigation interface 150 through which a user selects one or more preferences for target spec 133, user start 134, and user context 136 for intersect request 132”), (See at least ¶ 47, “determine one or more navigation pathways for the user to navigate from starting point "S" 140 to one or more of the selection of predicted future locations in optimized course 138, and output at least one optimized navigation course 142 for the user in navigation interface 150 for directing the user to navigate from starting point”).
Gordon fails to explicitly disclose including a physical location and semantic relationships among the location objects; generating natural language guidance based on the path among the location objects and the semantic relationships among the location objects; and providing natural language guidance to the user.
However, Eledath teaches including a physical location and semantic relationships among the location objects; generating natural language guidance based on the path among the location objects and the semantic relationships among the location objects; and providing natural language guidance to the user (See at least ¶ 94, “The platform 132 may coordinate the display of the virtual elements with a natural language dialog session, to, for example, provide assistance to a person performing an activity, such as a shopping expedition, information gathering, navigation, attending a social event or sporting event, or another type of task during which a vision-based interface to stored knowledge may be helpful”), (See at least ¶ 102, “The platform 132 coordinates the presentation of system-generated natural language speech output 146 and virtual elements 142, 144 (which may include links 102, 108) at different time instants (e.g., during the performance of an activity), in order to relate real world elements of the scene 100 to corresponding knowledge 106 and vice versa, in accordance with the current context of the real world scene 100”), (See at least ¶ 37, “generate a semantic understanding of a live view of a real-world environment”), (See at least ¶ 132, “the system 110 uses contextual cues such as geographic location, etc. in combination with visual features extracted from the video and performs visual-semantic-relational searching for information related to the extracted visual features…the system 110 is able to detect not only visual similarities but also semantic relationships between visual features of different images/videos and semantic relationships between the extracted visual features and other multimodal types of information”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gordon and include including a physical location and semantic relationships among the location objects; generating natural language guidance based on the path among the location objects and the semantic relationships among the location objects; and providing natural language guidance to the user as taught by Eledath because it would allow the method to provide assistance to a person performing an activity, such as navigation (See at least Eledath ¶ 94).

Regarding claim 16, Gordon discloses the method of claim 15, wherein the location of a user comprises a location along a route between an origin and a destination, and wherein identifying a location graph of location objects comprises: identifying a location graph of location objects proximate the route between the origin and the destination (See at least ¶ 2, “Navigation applications running on portable electronic devices provide services for routing a user from a current location, as detected by the GPS system, to a static address or static mapping coordinates entered by a user.”), (See at least ¶ 86, “interactive map 612 may provide an output interface in which a navigational map is illustrated, such as a topographical map, street map or satellite image, where the portion of the navigational map illustrated within interactive map 612 may dynamically adjust based on a relative position of a user location on the navigational map.”), (See at least ¶ 105, “augmented reality interface 752, may include current location information for both the user and the moving target and may show each of the user and moving target the relative location of the other”), (See at least ¶ 100, “an augmented reality environment may represent a digital environment that reflects an intersection between a virtual environment or virtual elements and a physical, real-world environment. In one example, an augmented reality environment may represent a live view of a physical, real-world environment with elements that are augmented by computer-generated or extracted real-world sensory input, such as, but not limited to, sound, video, graphics, haptics, or GPS data”).

Regarding claim 17, Gordon discloses the method of claim 16, wherein identifying a location graph of location objects proximate the route between the origin and the destination comprises identifying a location graph of location objects within a predefined distance of the route, and within a predefined degree of separation on the location graph of location objects within the predefined distance of the route (See at least ¶ 86, “interactive map 612 may provide an output interface in which a navigational map is illustrated, such as a topographical map, street map or satellite image, where the portion of the navigational map illustrated within interactive map 612 may dynamically adjust based on a relative position of a user location on the navigational map.”), (See at least ¶ 105, “augmented reality interface 752, may include current location information for both the user and the moving target and may show each of the user and moving target the relative location of the other”), (See at least ¶ 100, “an augmented reality environment may represent a digital environment that reflects an intersection between a virtual environment or virtual elements and a physical, real-world environment. In one example, an augmented reality environment may represent a live view of a physical, real-world environment with elements that are augmented by computer-generated or extracted real-world sensory input, such as, but not limited to, sound, video, graphics, haptics, or GPS data”).

Regarding claim 19, Gordon discloses the method of claim 15, wherein establishing a path among the location objects of the location graph comprises: 
identifying location object nodes relevant to the context of the user (See at least ¶ 86, “interactive map 612 may provide an output interface in which a navigational map is illustrated, such as a topographical map, street map or satellite image, where the portion of the navigational map illustrated within interactive map 612 may dynamically adjust based on a relative position of a user location on the navigational map.”); 
analyzing the semantic relationships among the location object nodes of the location graph (See at least ¶ 100, “an augmented reality environment may represent a digital environment that reflects an intersection between a virtual environment or virtual elements and a physical, real-world environment. In one example, an augmented reality environment may represent a live view of a physical, real-world environment with elements that are augmented by computer-generated or extracted real-world sensory input, such as, but not limited to, sound, video, graphics, haptics, or GPS data”); 
identifying semantic relationships among the location object nodes relevant to the context of the user (See at least ¶ 105, “augmented reality interface 752, may include current location information for both the user and the moving target and may show each of the user and moving target the relative location of the other”); and 
establishing a path of semantic relationships relevant to the context of the user among the location object nodes relevant to the context of the user (See at least ¶ 38, “user path device 130 may implement a navigation interface 150 through which a user selects one or more preferences for target spec 133, user start 134, and user context 136 for intersect request 132”), (See at least ¶ 47, “determine one or more navigation pathways for the user to navigate from starting point "S" 140 to one or more of the selection of predicted future locations in optimized course 138, and output at least one optimized navigation course 142 for the user in navigation interface 150 for directing the user to navigate from starting point”).

Regarding claim 20, Gordon discloses the method of claim 15, further comprising: generating visual cues based on the path among the location objects; and providing for augmented reality of an environment of the location of the user including the visual cues (See at least ¶ 107, “augmented reality service may provide virtual moving targets that move throughout an augmented reality environment and are only visible within the augmented reality interface of user's position in a particular area during a particular time, before moving or disappearing”), (See at least ¶ 108, “In one example, moving target service 110 receives the monitored locations of "Tl", "T2", "T3", "T4", and "TS", generates context record 828 with any indicators of the virtual moving targets in target context”).

Regarding claim 21, Gordon discloses the apparatus of claim 1.
Gordon fails to explicitly disclose wherein the semantic relationships between location objects are dependent upon a context of the user.
However, Eledath teaches wherein the semantic relationships between location objects are dependent upon a context of the user (See at least ¶ 41, “the system 110 dynamically creates an "active user context" which guides the creation and presentation of a "dynamic information aperture" with user intent modeling for real-time visual information retrieval, exchange, communication, and collaboration. In some embodiments, the active user context is built and interpreted through closely coupled interactions between geo-spatial information and on-the-fly scene understanding driven by knowledge and context.”), (See at least ¶ 43, “To provide real-time assistance, automated and human-assisted data assessment, the disclosed technologies generate an active user context that can match "ground truth" in the collection plan with the "perceived world" and prompt the user towards salient locations and entities”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gordon and include wherein the semantic relationships between location objects are dependent upon a context of the user as taught by Eledath because it would allow the system to provide assistance to a person performing an activity, such as navigation (See at least Eledath ¶ 94).

Regarding claim 22, Gordon discloses the computer program product of claim 8.
However, Eledath teaches wherein the semantic relationships between location objects are dependent upon a context of the user (See at least ¶ 41, “the system 110 dynamically creates an "active user context" which guides the creation and presentation of a "dynamic information aperture" with user intent modeling for real-time visual information retrieval, exchange, communication, and collaboration. In some embodiments, the active user context is built and interpreted through closely coupled interactions between geo-spatial information and on-the-fly scene understanding driven by knowledge and context.”), (See at least ¶ 43, “To provide real-time assistance, automated and human-assisted data assessment, the disclosed technologies generate an active user context that can match "ground truth" in the collection plan with the "perceived world" and prompt the user towards salient locations and entities”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gordon and include wherein the semantic relationships between location objects are dependent upon a context of the user as taught by Eledath because it would allow the system to provide assistance to a person performing an activity, such as navigation (See at least Eledath ¶ 94).

Regarding claim 23, Gordon discloses the method of claim 15.
However, Eledath teaches wherein the semantic relationships between location objects are dependent upon a context of the user (See at least ¶ 41, “the system 110 dynamically creates an "active user context" which guides the creation and presentation of a "dynamic information aperture" with user intent modeling for real-time visual information retrieval, exchange, communication, and collaboration. In some embodiments, the active user context is built and interpreted through closely coupled interactions between geo-spatial information and on-the-fly scene understanding driven by knowledge and context.”), (See at least ¶ 43, “To provide real-time assistance, automated and human-assisted data assessment, the disclosed technologies generate an active user context that can match "ground truth" in the collection plan with the "perceived world" and prompt the user towards salient locations and entities”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gordon and include wherein the semantic relationships between location objects are dependent upon a context of the user as taught by Eledath because it would allow the method to provide assistance to a person performing an activity, such as navigation (See at least Eledath ¶ 94).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS MARTINEZ whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on Monday-Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665